It gives me great pleasure 
to begin this address with warm congratulations to His 
Excellency Mr. Sam Kutesa on his election as President 
of the General Assembly at its sixty-ninth session. I 
also wish to congratulate His Excellency Mr. John Ashe 
on his inspiring leadership of the Assembly at its sixty-
eighth session.

This year, we marked the 100th anniversary of the 
First World War. Our forefathers in 1918 called that 
War the war to end all wars, because they knew, as we 
know today, that no society can aspire to development 
and a better way of life without peace. At that time, 
many Seychellois people gave their lives to defend that 
ideal. Despite being one of the smallest nations in the 
world, geographically far removed from the centres of 
power and of conflict, our people have always known 
that we cannot be at peace if the world is not at peace. 
I take this opportunity to salute those who made the 
ultimate sacrifice in those turbulent times of 1914 and 
those islanders who showed that no matter how small 
we may be, we can make a meaningful contribution.

However, the turbulent events that have unfolded 
before our eyes during the course of 2014 have shown 
very clearly that the world is not at peace. The heinous 
and murderous acts of global terrorist activities in 
recent weeks remind us of the increasing threat posed 
by terrorism and of the pain that it brings to innocent 
victims. That is coupled with a multiplication of 
regional conflicts and instability within States.

In order to build peace, we must reinforce our 
commitment to multilateralism through the United 
Nations, while also ensuring that we accord the highest 
priority to more inclusive and effective development. 
In that context, I commend the President for placing the 
discussion in this year’s general debate under the banner 
of “Delivering on and implementing a transformative 

post-2015 development agenda”. Seychelles takes 
pride in having achieved most of the Millennium 
Development Goals and continues to impart greater 
impetus to ensure that the remaining challenges are 
effectively dealt with by 2015.

For small island developing States (SIDS), the 
sustainable development goals are essential to allow 
for the implementation of development transformation. 
We must recognize that the current development 
framework of the majority of development institutions 
is still not favourable to the development of SIDS. Most 
development gains are still assessed ultimately through 
gross domestic product (GDP) per capita measurements, 
which do not adequately identify the threats to human 
development or the opportunities that exist, especially 
for small island States.

Seychelles warmly welcomes the outcomes of 
the Third International Conference on Small Island 
Developing States, held in Apia, and would particularly 
like to thank the Government and people of Samoa for 
their leadership in establishing a platform for action to 
support the development of SIDS.

Seychelles has championed three priorities that are 
outcomes of that conference. The first is the need for a 
vulnerability index to be used as a more effective tool 
for addressing the development needs of SIDS than 
GDP per capita. The second is the need to address the 
debilitating debt of SIDS through innovations, such as 
debt for climate change adaptation swaps. The third 
priority is the need to build opportunities for SIDS 
on the basis of their strengths, not their weaknesses; 
hence, the need to support a blue economy approach, 
whereby SIDS can better utilize their oceanic potential 
and whereby we can be large-ocean nations.

Those three priorities are not specific only to 
SIDS. The development challenges of SIDS highlight 
the deficiencies of the development framework for 
all developing nations. A vulnerability index allows 
us to target those areas that place our societies at 
risk. An effective vulnerability index adopted by 
the United Nations will allow us to better target the 
diverse needs of SIDS, least developed countries and 
landlocked countries, as well as States threatened by 
desertification or those most prone to natural disasters. 
It is an inclusive view of development.

Ownership of the blue economy also widens 
development perspectives for our whole planet. It is 
high time that we realize the immense potential of 
our oceans. We cannot apply the principles of a green 
economy and of sustainable development without 
recognizing that we are applying them in a blue world, 
for over 70 per cent of our planet is covered by oceans 
and seas. For developing nations, the ocean is a shared 
opportunity. It is therefore essential that we address 
our oceans, and the challenges therein appropriately, 
through a stand-alone sustainable development goal on 
oceans.


The right to development belongs to us all. True 
development is therefore not only about economic 
growth or the total wealth that a country can create. 
It is about the constant improvement that we need for 
the well-being of people. It is about being able to build 
a future for our children based on shared opportunity. 
In that vein, I reiterate the call that the international 
community not spare any effort in helping the nations 
of West Africa to overcome the Ebola pandemic, which 
is a health issue of international concern. Ensuring 
that the affected communities have access to the right 
medical support will save lives not only in West Africa 
but across the world. Ebola is not just an African 
problem. It is a global problem.

We also remain preoccupied by the conclusions of 
the Fifth Assessment Report of the Intergovernmental 
Panel on Climate Change. That is why SIDS have 
continuously underlined the scientific research being 
conducted on climate change, which shows that a 
warming of even 1.5°C will have a negative impact 
on all countries, even if islands are on the front line. 
However, the science also tells us that we still have a 
window where we can act decisively and effectively.

A legally binding agreement that sets a course for 
increases of no more than 2°C is achievable, but all 
countries, large or small, must make it happen. It is not a 
subject that we can leave aside to take up later, to debate 
at a later date. We call on all partners to ensure that 
the upcoming Conference of the Parties to the United 
Nations Framework Convention on Climate Change, 
which will meet in Lima, sets the stage for concluding 
a meaningful and legally binding agreement in Paris in 
2015.

I would also like to reiterate the importance 
of fulfilling commitments to jointly mobilize 
over $100 billion annually by 2020 for the full 
operationalization of the Green Climate Fund, which 


should be capitalized as soon as possible. I also 
underline the importance of ensuring that the most 
vulnerable, in particular SIDS and African nations, 
have access to the appropriate resources as quickly 
as possible. Further, we call for SIDS to be part of the 
decision-makers on issues of climate change and to be 
allocated a permanent seat on the Executive Committee 
of the Warsaw International Mechanism for Loss and 
Damage associated with Climate Change Impacts.

Seychelles will also continue to advocate for a 
solution to the debt trap in which many of us, especially 
SIDS, find ourselves. A solution that Seychelles 
has brought forward in partnership with the Nature 
Conservancy, an international non-governmental 
organization, is proposals for debt-for-adaptation 
swaps. SIDS are often constrained in their development 
because of large debt-to-GDP ratios. Transferring 
that debt into climate change adaptation projects 
will address the SIDS need for greater flexibility in 
addressing their development challenges while also 
making a real impact in terms of building climate 
change resilience by creating marine protected areas, 
not only locally, but globally. That concept will also 
allow for the application of climate change funding in 
order to achieve leverage for adaptation projects while 
reducing financial barriers for small island developing 
States.

(spoke in French)
Faced with the challenges of security, transnational 
crime and extremism, the United Nations requires 
significant reform and must rise above its divisions 
to help build a world in which human beings can live, 
wherever they are, in dignity and free from want and 
fear. More than ever, it is necessary to encourage the 
search for collective solutions to address all sorts of 
phenomenon that undermine the balance of our world.

That is the sense that guides every action of 
my country. Seychelles is indeed ready to meet the 
challenges of the twenty-first century in a spirit of 
openness and dialogue with all peoples, for a world 
of peace and human brotherhood. We are working in 
Africa, particularly in the Indian Ocean, with a view to 
the region becoming one of shared peaceful, democratic 
and prosperous development.

The Indian Ocean region is grateful to the United 
Nations, and the Seychelles once again thanks its 
specialized agencies, as well as our various partners, for 
the invaluable role each one has played and still plays in 
the fight against maritime piracy, which has already had 
a deep impact on our development plans. Statistics show 
that today maritime piracy has declined, but that hardly 
indicates that that threat has disappeared. Therefore, 
we must remain vigilant, and we still need the support 
of all to help dispel the profound aftereffects it has left 
for our economy. Over the years, maritime piracy has 
had serious repercussions on fishing, tourism, shipping 
and port services. Seychelles continues to work in 
harmony with all its partners, since any slackening in 
the face of that unpredictable phenomenon could have 
consequences.

The Seychelles is actively involved with partners 
in our region and beyond to better target organizers 
of cross-border trafficking in the Indian Ocean zone. 
We have established a regional information centre that 
allows better coordination between our region’s forces 
and also aims to better manage the monitoring and 
protecting of our shared maritime space against the 
shared threats, whether piracy, narcotics trafficking or 
illegal fishing.

In the same vein, the Seychelles will continue to 
support the Security Council decision to strengthen 
the United Nations-African Union partnership in 
Somalia. It is a difficult task, for which I wish to 
affirm our solidarity with the African and United 
Nations staff involved. I take the opportunity to urge 
the international community to continue supporting 
efforts to restore peace and reconciliation in Somalia. 
The international community must not lose patience 
in view of the mixed results achieved so far. For our 
part, we have taken action bilaterally and with regional 
and multilateral partners to help Somalia strengthen its 
capacities in areas such as fisheries management and 
development. The United Nations must always show the 
way and inspire the necessary efforts to bring together 
the means necessary in the struggle and to coordinate 
them with the States concerned.

Seychelles also expresses solidarity with all 
African countries affected by conflict or instability. 
We are committed to working together so that we can 
build together, in the African Union, the transformative 
Africa that we foresee through our 2063 strategy.

Seychelles, like all African countries, also 
expresses solidarity with the Palestinian people, given 
the challenges of the continuing conflict in the Middle 
East, and we reiterate our wish for peace between the 
two neighbouring States based on the 1967 borders.



We also take the opportunity to recall the 
importance of lifting the economic embargo against 
Cuba, an island country that depends on trade access to 
better support its development, as all island States do.

All those problems and challenges justify the United 
Nations remaining the leaven of international peace 
and security, but also and especially the conscience 
of humanity. Here I commend the Secretary-General, 
Mr. Ban Ki-moon, for his remarkable work at the head 
of our Organization at a time when human history is 
facing enormous challenges. Indeed, much remains to 
be done, but optimism remains, for the helm is in good 
hands. The United Nations will effectively discharge its 
mission if all the nations that gave rise to it, large and 
small, provide it with the necessary means and entrust 
it with the responsibility for carrying out actions in the 
service of humanity. Seychelles, for its part, remains 
ready to play its role to its full capacity, in this noble 
and exciting mission.
